Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	In response to a restriction requirement mailed on 11/16/2020, the Applicant elected Invention I (Group) drawn to a semiconductor chip encompassing claims 1-19 with traverse on the grounds that (i) "...the exemplary process suggested by the Examiner does not represent 'a materially different' method of making Applicant's product and therefore does not meet the criteria for distinctness as set forth in MPEP 806.05(f)" and (ii) "Moreover, it would appear that a search and examination of the entire application can be conducted without a serious burden on the Office" (quoting the Applicant in the response filed on 01/14/2021). The examiner respectfully disagrees on both grounds (i) and (ii). 
	On the second ground (ii), the fact that the Inventions I and II are classified in different classifications support the examiner's finding that there would be a serious burden to examine both Inventions I and II. 
	On the first ground (i), the examiner had offered one of non-exhaustive example of how the product (i.e., the chip of a light emitting diode can be made).  Cladded quantum dots would require different processes than the ones outlined in the Invention II.  There are other ways that the product can be made by another and materially different process as recited at least in the independent claim 20. For example, claim 20 requires cyclically growing quantum barriers and quantum wells. Claim 1, on the other 
	Nevertheless, going forward, the Applicant is reminded that the non-elected method claims may qualify to be rejoined should they meet the criteria for rejoinder.  
In conclusion, the restriction requirement is deemed FINAL, and the non-elected Invention II (Group II) drawn to a method encompassing claims 20-25 is withdrawn.  Elected claims 1-19 are examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). However, no certified copies of papers as required by 37 CFR 1.55 have been received and has been noted in the Office Action summary accompanying this Office action. 

Information Disclosure Statement (IDS)
	No IDS has been received. 

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
SEMICONDUCTOR CHIP OF LIGHT EMITTING DIODE [[AND]] HAVING QUANTUM WELL LAYER STACKED ON N-TYPE GALLIUM NITRIDE LAYER [[THEREOF AND MANUFACTURING METHOD THEREOF]] 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

	(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 11 is indefinite, because it is unclear what the scope of a limitation of "an AlGaN type," because the term "type" makes it unclear what "type" was intended to convey.  See Section 2173.05(b).III. of the MPEP. 
Claim 16 is indefinite, because it is unclear what "said current spreading layer" is referring to as none of the base claim 1 and intervening claims 14 and 15 has established antecedent basis of "a current spreading layer."   


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 7-8 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. US 9,614,121 B1 to Choi et al. ("Choi"), or in the alternative, rejected under 35 U.S.C. 103 as being obvious over Choi.
	Fig. 1 of Choi is provided to support the rejections below:


    PNG
    media_image1.png
    516
    422
    media_image1.png
    Greyscale

Regarding independent claim 1, Choi teaches a semiconductor chip (see Fig. 1 for example) of a light emitting diode, comprising:
a substrate 11;
an N-type gallium nitride layer 14 (col. 4, ln 20-38 - "For example, the first conductivity-type semiconductor layer 14 may include n-type GaN."), which is stacked on said substrate 11;
a quantum well layer 15 (col. 4, ln 39-51 - "The active layer 15 may have a multiple quantum well (MQW) structure in which quantum well layers 15a and quantum barrier layers 15b1 and 15b2...are alternately stacked on each other..), which is stacked on said N-type gallium nitride layer 14, wherein said quantum well layer 15 comprises one or more quantum barriers 15b2 and one or more quantum wells 15a stacked successively in sequence (see Fig. 1);
a P-type gallium nitride layer 16b and/or 16c (col. 4, ln 20-38 - "As illustrated in FIG. 1, the second conductivity-type semiconductor layer 16 may include a p-type AlGaN layer 16a provided as an electron blocking layer (EBL), a low concentration p-type GaN layer 16b, and a high concentration p-type GaN layer 16c."), wherein said P-type gallium nitride layer 16b and/or 16c is stacked on said quantum well layer 15;
an N-type electrode 19a (col. 8, ln 27-32 - "As illustrated in FIG. 1, the semiconductor light emitting device 10 may include a first electrode 19 disposed on the first conductivity-type semiconductor layer 14...") electrically connected to said N-type gallium nitride layer 14; and

A limitation of "wherein a growth pressure of said one or more quantum barriers and a growth pressure of said one or more quantum wells are different" recites a process by which the quantum well layer is made. 
 ''Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.''  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  MPEP 2113.	
“[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972)." MPEP 2113. 
Alternatively, even if there were slight difference(s) between the claimed product and the product taught by Choi, such difference(s) are merely obvious ones, because the product is defined by its structural features and not by how it is made. The quantum well layer taught by Choi has a structure that is substantially the same as that the quantum well layer that is being recited here.  Unless the Applicant can show that the process limitation unexpectedly produces a product that is different in kind and not different in degree, the product taught by Choi renders the claimed product unpatentable. 
Regarding claim 2, a limitation of "wherein said growth pressure of said one or more quantum barriers is lower than said growth pressure of said one or more quantum wells of said quantum well layer" is further limiting the process limitation recited in its base claim 1, so it does not structurally distinguish the claimed semiconductor chip over that of Choi. The quantum well layer of Choi is still the same structure as the quantum well layer that is being recited here. The examiner reasonably believes that Choi discloses "a product" that is identical to the product claimed, because Choi teaches all of the structural limitations of the claimed product. Moreover, Choi does disclose that process conditions for forming the quantum barriers and the quantum wells are different (see Figs. 2A-2C).  The examiner has met his burden of proof to conclude that the semiconductor chip as taught by Choi is structurally the same as that being recited here, so the burden of proof has shifted to the Applicant to show otherwise. 	Alternatively, even if there were slight difference(s) between the claimed product and the product taught by Choi, such difference(s) are merely obvious ones, because the product is defined by its structural features and not by how it is made. The quantum well layer taught by Choi has a structure that is substantially the same as that the quantum well layer that is being recited here.  Unless the Applicant can show that the process limitation unexpectedly produces a product that is different in kind and not different in degree, the product taught by Choi renders the claimed product unpatentable. 
Regarding claim 3, Choi teaches a repeating number of layers of said quantum barrier 15b2 and a number of layers of said quantum well 15a of said quantum well layer 15 (Fig. 1 shows that generally the number of 15a and 15b2 are not limiting but 
However, "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since the number of layers of said quantum barrier 15b2 and a number of layers of said quantum well 15a of said quantum well layer 15 (see Fig. 1) of overlaps with the claimed range of 3 ≤ N ≤ 20, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Moreover, the only difference between the claimed semiconductor chip and the semiconductor chip taught by Choi the claim range of 3 ≤ N ≤ 20.
However, according to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, Hsieh teaches general conditions of number of layers of said quantum barrier 15b2 and a number of layers of said quantum well 15a of said quantum well layer 15 (see Fig. 1). Unless the Applicant can show that the claimed specific condition 
	Regarding claim 7, Choi teaches a buffer layer 12 (col. 3, ln 11-19 - For example, the buffer layer 12 may be a layer of aluminum nitride (AlN)..."), wherein said buffer layer 12 is stacked on said substrate 11 and said N-type gallium nitride layer 14 is stacked on said buffer layer 12. 
Regarding claim 8, Choi teaches said buffer layer 12 that is an AlN buffer layer (col. 3, ln 11-19). 
Regarding claim 14, Choi teaches a protective layer 16a, which is stacked on said quantum well layer 15 and said P-type gallium nitride layer 16b and/or 16c is stacked on said protective layer 16a. 
Regarding claim 15, Choi teaches a protective layer 16b, which is stacked on said quantum well layer 15 and said P-type gallium nitride layer 16c is stacked on said protective layer 16b,
wherein further comprising an electron blocking layer 16a, which is stacked on said protective layer 16b, and said P-type gallium nitride layer 16c is stacked on said electron blocking layer 16a. 
Regarding claim 16, Choi teaches said N-type electrode 19a that is stacked on said current spreading layer (In light of the indefiniteness issue with lack of antecedent basis of "said current spreading layer," a pad electrode layer as described in col. 8, ln 

Claims 4-6, 9 and 17 are rejected under 35 U.S.C. 103 as being obvious over Choi and further in view of Pub. No. US 2010/0019223 A1 to Kang et al. ("Kang").
	Regarding claim 4, Choi teaches the quantum well layer that comprises quantum well layers 15a and quantum barriers 15b1 and 15b2 that can be InxAlyGa1-x-yN (0≤x≤1, 0≤y≤1 and 0≤x+y≤1) having different compositions (col. 4, ln 39-510.
	Choi does not teach that the quantum barriers are doped and that the quantum well layers are undoped. 
	Kang teaches a light-emitting active layer 4 of a nitride semiconductor light emitting device in which the active layer 4 is formed of multiple well structure (MQW) with an example of InAlGaN/InAlGaN as the well layer/barrier layer pair (para [0048]. Kang also teaches that number of well layers and the barrier layers are "adjusted in view of a desired wavelength of the LED device..." (para [0049]). Kang further teaches doping barrier layers with p-type dopant such as Mg (para [0060]) in the concentrations that range 1015/cm3 to 1020/cm3 (para [0060]) and not doping the well layers (para [0059]). Kang found that Mg-doping the barrier layers help to "confine electrons more effectively and holes can be effectively injected into a well layer where light is emitted." (para [0018]), which enhances external quantum efficiency (para [0003]). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the quantum well layer of Choi by selectively doping the quantum barrier layers but not doping the quantum wells with a p-15/cm3 to 1020/cm3, so as to enhance external quantum efficiency (Kang, para [0003]) by confining electrons more effectively and injecting holes more effectively into a well layer where light is emitted (Kang, para [0018]).
	As a result of the modification, the range of dopant concentration in the quantum barriers of 1015/cm3 to 1020/cm3 overlaps that of 1x1018/cm3 to 5x1018/cm3.
 "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
	Since the range of dopant concentration in the quantum barriers of 1015/cm3 to 1020/cm3 overlaps that of 1x1018/cm3 to 5x1018/cm3, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 5, the combination of Choi and Kang neither discloses a particular thickness of each of the quantum wells nor a particular thickness of each of the quantum barriers, so said combination does not teach "wherein each of said one or more quantum barriers of said quantum well has a thickness ranging from 5 nm - 14 nm, and each of said one or more quantum wells has a thickness ranging from 2 nm to 5 nm." Because the recited ranges themselves have an overlapping same thickness at 5 nm, claim 5 has been construed such that each of the quantum wells can have a particular thickness of 5 nm and each of the quantum barrier can have also have said 
However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the semiconductor chip taught by the combination of Choi and Kang and the claimed semiconductor chip is a relative dimension of the thickness of each of the quantum wells and each of the quantum barriers having a particular thickness of 5 nm, the Court would be more likely than not hold that the claimed semiconductor chip is not patentably distinct from semiconductor chip in light of the decision in Gardner v. TEC Systems, Inc.  Moreover, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art modify the semiconductor chip such that the thickness of each of the quantum wells and each of the quantum barriers have a thickness of 5 nm with a reasonable expectation of providing a semiconductor chip of a light emitting diode in the quantum-enabling nanometer scale as the one of ordinary skill in the semiconductor art is incentivized to make adjustments to size to fit an intended purpose of making device smaller as market forces demand that the device scale down with Moore's Law.  
	Regarding claim 6, Choi teaches the quantum well layer that comprises quantum well layers 15a and quantum barriers 15b1 and 15b2 that can be InxAlyGa1-x-yN (0≤x≤1, 0≤y≤1 and 0≤x+y≤1) having different compositions (col. 4, ln 39-510.

	Kang teaches a light-emitting active layer 4 of a nitride semiconductor light emitting device in which the active layer 4 is formed of multiple well structure (MQW) with an example of InAlGaN/InAlGaN as the well layer/barrier layer pair (para [0048]. Kang also teaches that number of well layers and the barrier layers are "adjusted in view of a desired wavelength of the LED device..." (para [0049]). Kang further teaches doping barrier layers with p-type dopant such as Mg (para [0060]) in the concentrations that range 1015/cm3 to 1020/cm3 (para [0060]) and not doping the well layers (para [0059]). Kang found that Mg-doping the barrier layers help to "confine electrons more effectively and holes can be effectively injected into a well layer where light is emitted." (para [0018]), which enhances external quantum efficiency (para [0003]). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the quantum well layer of Choi by selectively doping the quantum barrier layers but not doping the quantum wells with a p-dopant at a concentration ranging from 1015/cm3 to 1020/cm3, so as to enhance external quantum efficiency (Kang, para [0003]) by confining electrons more effectively and injecting holes more effectively into a well layer where light is emitted (Kang, para [0018]).
	As a result of the modification, the range of dopant concentration in the quantum barriers of 1015/cm3 to 1020/cm3 overlaps that of 1x1018/cm3 to 5x1018/cm3.
 "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
	Since the range of dopant concentration in the quantum barriers of 1015/cm3 to 1020/cm3 overlaps that of 1x1018/cm3 to 5x1018/cm3, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	The combination of Choi and Kang neither discloses a particular thickness of each of the quantum wells nor a particular thickness of each of the quantum barriers, so said combination does not teach "wherein each of said one or more quantum barriers of said quantum well has a thickness ranging from 5 nm - 14 nm, and each of said one or more quantum wells has a thickness ranging from 2 nm to 5 nm." Because the recited ranges themselves have an overlapping same thickness at 5 nm, claim 5 has been construed such that each of the quantum wells can have a particular thickness of 5 nm and each of the quantum barrier can have also have said 
However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the semiconductor chip taught by the combination of Choi and Kang and the claimed semiconductor chip is a relative Gardner v. TEC Systems, Inc.  Moreover, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art modify the semiconductor chip such that the thickness of each of the quantum wells and each of the quantum barriers have a thickness of 5 nm with a reasonable expectation of providing a semiconductor chip of a light emitting diode in the quantum-enabling nanometer scale as the one of ordinary skill in the semiconductor art is incentivized to make adjustments to size to fit an intended purpose of making device smaller as market forces demand that the device scale down with Moore's Law.  
	Regarding claim 9, Choi of the combination above further teaches a buffer layer 12 (col. 3, ln 11-19 - For example, the buffer layer 12 may be a layer of aluminum nitride (AlN)..."), wherein said buffer layer 12 is stacked on said substrate 11 and said N-type gallium nitride layer 14 is stacked on said buffer layer 12, wherein said buffer layer 12 is an AlN buffer layer (col. 3, ln 11-19). 
Regarding claim 17, Choi of the combination above further teaches a protective layer 16b and an electrode blocking layer 16a, wherein the protective layer 16b is stacked on said quantum well layer 15 and said P-type gallium nitride layer 16c is stacked on said protective layer 16b, wherein said electron blocking layer 16a is stacked on said protective layer 16b, and said P-type gallium nitride layer 16c is stacked on said electron blocking layer 16a, wherein said N-type electrode 19a is stacked on supra) and said P-type electrode 19b is stacked on said P-type gallium nitride layer 16c.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being obvious over Choi and further in view of Pub. No. US 2013/0168639 A1 to Lee ("Lee"). 
Regarding claim 10, Choi does not disclose a current spreading layer that is stacked on said N-type gallium nitride layer and said quantum well layer that is stacked on said current spreading layer.
However, Lee teaches a light emitting diode of a semiconductor chip where a current spreading layer 14 is formed between an active light-emitting layer 15 and n-type nitride layer 12 (para [0035]). Lee teaches that "The increase in strength of currents applied to nitride semiconductor light emitting devices has led to an increase in current density of the light emitting devices, and in the case of nitride semiconductor light emitting devices based on InGaN/GaN, internal quantum efficiency has sharply reduced as the density of applied currents has increased. Thus, in order to address this problem, there have been attempts to introduce a current spreading layer between an n-type nitride layer and an active layer to enhance electron spreading efficiency in a horizontal direction to thus increase internal quantum efficiency." (para [0005]). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the semiconductor chip of Choi by adding a current spreading layer taught by Lee, so as to enhance electron spreading efficiency in a horizontal direction to thus increase internal quantum efficiency." (Lee, para [0005]).
Regarding claim 11, Lee of the combination of Choi and Lee further teaches said current spreading layer 14 that is an N-type current spreading layer or an "AlGaN type" current spreading layer (para [0063] - "The current spreading layer introduced in the present embodiments 1A and 1B included five pairs of GaN nitride films and InxGa1-xN." Since the current spreading layer directly interfaces n-type nitride semiconductor 12 and is Indium doped (para [0043]), it is of n-type. Also, GaN and InxGa1-xN can be considered as types of AlGaN). 
Moreover, “all the claimed elements were know in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).” (quoting Section 2143.02 of the MPEP).

Claims 12, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being obvious over Choi and Kang and further in view of Lee. 
Regarding claims 12 and 13, the combination of Choi and Kang does not disclose a current spreading layer that is stacked on said N-type gallium nitride layer and said quantum well layer that is stacked on said current spreading layer.

Lee further teaches said current spreading layer 14 that is an N-type current spreading layer or an "AlGaN type" current spreading layer (para [0063] - "The current spreading layer introduced in the present embodiments 1A and 1B included five pairs of GaN nitride films and InxGa1-xN." Since the current spreading layer directly interfaces n-type nitride semiconductor 12 and is Indium doped (para [0043]), it is of n-type. Also, GaN and InxGa1-xN can be considered as types of AlGaN). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the semiconductor chip of Choi and Kang by adding a current spreading layer taught by Lee, so as to enhance electron spreading efficiency in a horizontal direction to thus increase internal quantum efficiency." (Lee, para [0005]). Moreover, “all the claimed elements were know in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).” (quoting Section 2143.02 of the MPEP).
Regarding claims 18 and 19, Choi of the combination above further teaches a protective layer 16b and an electrode blocking layer 16a, wherein the protective layer 16b is stacked on said quantum well layer 15 and said P-type gallium nitride layer 16c is stacked on said protective layer 16b, wherein said electron blocking layer 16a is stacked on said protective layer 16b, and said P-type gallium nitride layer 16c is stacked on said electron blocking layer 16a, wherein said N-type electrode 19a is stacked on said current spreading layer (indefiniteness issue is present here, supra) and said P-type electrode 19b is stacked on said P-type gallium nitride layer 16c.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2019/0207059 A1 to Shur et al.
Pub. No. US 2011/0108798 A1 to Song
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
22 April 2021